DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 11/11/2021 is acknowledged. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 


Claim 16-18, 20, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Gerald (WO 2008152307, citations are based on English translation provided in the IDS) in view of Masaka (US 10,780,610).
	Regarding claim 16, Gerald teaches a method of molding, by using a mold, a component including a metal plate, and a thermoplastic resin arranged on a surface on one side of the metal plate, the mold including at least a movable mold and a fixed mold including a support portion (Figure 2 and [0077]), the molding method comprising:
an arranging step of arranging the metal plate within the mold, the metal plate is
premolded (Figure 2 and [0060]);
an injection step of injecting the thermoplastic resin into a cavity formed between the metal plate and the fixed mold [0077], and
a molding step including: closing the mold (Figure 3 and [0077] and [0088]), 
a fixing step of fixing the metal plate against the movable mold (Figure 2 and [0062]-[0063]); 
pressing the thermoplastic resin with the metal plate and bringing the thermoplastic resin into close contact with the metal plate (Figure 3 and [0077] and [0088]), and 
forming an exposed portion by exposing the metal plate out of the thermoplastic resin with use of the support portion (Figure 5 and [0079]).

Gerald does not teach a fixing step of fixing the metal plate against the movable mold with the use of the support portion before closing the mold and moving or 
Masaka teaches a process of insert molding utilizing a combination of a positioning pins and pairs of lower and upper pusher pins to clamp and accurately position and inserted article for overmolding (Figure 3; Col 4, Ln 60- Col 5, Ln 9; and Col 6, Ln 7-16). 

Both Gerald and Masaka teach a process of overmolding an insert by positioning the reinforcement. One of ordinary skill in the art would have recognized that utilizing a pair of mechanisms for positioning an insert is a known technique commonly used in the field of insert molding, as shown by Masaka. It would have been obvious to one of ordinary skill in the art to utilize the technique of Masaka by providing a positioning pin opposite of the magnetic positioning mechanism of Gerald to provide a pair of positioning mechanisms as taught by Masaka to provide the predictable results of accurately positioned.  

	Regarding claim 17, Gerald in view of Masaka teaches the process as applied to claim 16, wherein the fixing step includes bringing the metal plate into close contact with the movable mold by magnetism (Gerald, [0087]).

	Regarding claim 18, Gerald in view of Masaka teaches the process as applied to claim 16, wherein as the mold is closed, a force is inherently increased with which the support portion presses the metal plate against the movable mold due to the spring-based position pins (Masaka, Col 5, Ln 20-40). 

	Regarding claim 20, Gerald in view of Masaka teaches the process as applied to claim 16. 
	Gerald in view of Masaka does not teach heating step of heating at least a peripheral portion of the metal plate before the molding step.
Masaka teaches in a case in which deformation such as a warp occurs in the inserted article positioned by the positioning pin, when the inserted article is pressed by 
	It would have been obvious to one of ordinary skill in the art to improve the process of Gerald in view of Masaka with a pre-heating step of the metal insert in order to prevent defects such as breaking, as taught by Masaka. 

	Regarding claim 31, Gerald in view of Masaka teaches the process as applied to claim 17, wherein as the mold is closed, a force is inherently increased with which the support portion presses the metal plate against the movable mold due to the spring-based position pin (Masaka, Col 5, Ln 20-40).

Regarding claim 33, Gerald in view of Masaka teaches the process as applied to claim 17. 
	Gerald in view of Masaka does not teach heating step of heating at least a peripheral portion of the metal plate before the molding step.
Masaka teaches in a case in which deformation such as a warp occurs in the inserted article positioned by the positioning pin, when the inserted article is pressed by immediately performing a mold clamping process, there is a concern that a defect such as breaking may occur in the inserted article (Col 2, Ln 45-55). Masaka teaches to prevent this defect, a heating (preheating) process is preferably performed before mold clamping to correct deformation such as a warp (Col 2, Ln 45-55). 
	It would have been obvious to one of ordinary skill in the art to improve the process of Gerald in view of Masaka with a pre-heating step of the metal insert in order to prevent defects such as breaking, as taught by Masaka. 


Claim 19, 21, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Gerald (WO 2008152307) in view of Masaka (US 10,780,610), as applied to claim 16 and 17, in further view of Hinduja (US 5,424,017). 

	Gerald in view of Masaka does not teach further comprising a depressurization
step of depressurizing the cavity after the fixing step.
Hinduja teaches a method for injection molding with varying mold closure speeds, comprising a step of vent any air from the mold cavity prior to the complete closure of the mold (Col 5, Ln 1-11). 
	Both Gerald and Hinduja teach a process of injection molding. It would have been obvious to one of ordinary skill in the art to modify the process of Gerald in view of Masaka with a depressurization step as taught by Hinduja to vent any air from the mold cavity to yield the predictable results of allowing for resin injection in to the mold cavity. 

Regarding claim 21, Gerald in view of Masaka teaches the process as applied to claim 16.
	Gerald in view of Masaka does not teach the molding step includes a process of varying a speed of closing the mold.
	Hinduja teaches a method for injection molding with varying mold closure speeds, including closing the mold at a high rate of speed until reaching a predetermined distance and then significantly reducing the speed prior to completion of closing (Col 1, Ln 36-55; Col 3, Ln 61- Col 4, Ln 15). 
	Both Gerald and Hinduja are drawn to the same field of endeavor pertaining to injection molding. It would have obvious to one of ordinary skill in the art to substitute the undisclosed mold closure speed of Gerald with the mold closure speed of Hinduja, a functionally equivalent mold closure speed.  

Regarding claim 32, Gerald in view of Masaka teaches the process as applied to claim 17. 
	Gerald in view of Masaka does not teach further comprising a depressurization
step of depressurizing the cavity after the fixing step.

	Both Gerald and Hinduja teach a process of injection molding. It would have been obvious to one of ordinary skill in the art to modify the process of Gerald in view of Masaka with a depressurization step as taught by Hinduja to vent any air from the mold cavity to yield the predictable results of allowing for resin injection in to the mold cavity. 

Regarding claim 34, Gerald in view of Masaka teaches the process as applied to claim 17.
	Gerald in view of Masaka does not teach the molding step includes a process of varying a speed of closing the mold.
	Hinduja teaches a method for injection molding with varying mold closure speeds, including closing the mold at a high rate of speed until reaching a predetermined distance and then significantly reducing the speed prior to completion of closing (Col 1, Ln 36-55; Col 3, Ln 61- Col 4, Ln 15). 
	Both Gerald and Hinduja are drawn to the same field of endeavor pertaining to injection molding. It would have obvious to one of ordinary skill in the art to substitute the undisclosed mold closure speed of Gerald with the mold closure speed of Hinduja, a functionally equivalent mold closure speed. 
	

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HANA C PAGE/Examiner, Art Unit 1745